Citation Nr: 1738802	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  10-01 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Michael Taub, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1988 to November 1989.

This matter comes to the Board of Veterans' Appeals from a rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Milwaukee, Wisconsin.  Jurisdiction has subsequently been transferred to the RO in Philadelphia, Pennsylvania. 

In March 2014, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge.  A transcript of which has been associated with the record.

In an August 2016 rating decision, the Veteran was granted service connection for posttraumatic stress disorder (PTSD) with an evaluation of 70 percent, effective August 16, 2009, and was granted service connection for left knee osteoarthritis with an evaluation of 10 percent, effective October 15, 2009.  Accordingly, these issues are no longer before the Board on appeal.

The Board notes that the case was certified to the Board in March 2013.  In a March 2017 Third Party Correspondence, the Veteran's representative submitted a motion to withdrawal.  However, the withdrawal did not comply with 38 C.F.R. § 20.608.  Accordingly, in a July 2017 Correspondence the Board notified the Veteran's representative and held the appeal in abeyance for 30 days to allow him to file a motion to withdrawal that complied with the post-certification rules outlined in 38 C.F.R. § 20.608.  Neither a response, nor a motion to withdrawal was received from the Veteran's representative.  Therefore, the Board will resume its review of the appeal and continue to recognize the attorney as the Veteran's representative. 

This case was previously remanded in July 2014 and has been returned to the Board for appellate review. 


FINDINGS OF FACT

1.  The Veteran has been in receipt of a combined 80 percent schedular disability rating for her service-connected disabilities, and her PTSD is rated at 70 percent.

2.  The Veteran is unable to secure and follow substantially gainful employment as a result of her service-connected PTSD.


CONCLUSION OF LAW

Affording the Veteran the benefit of reasonable doubt, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

A TDIU is warranted where the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of service-connected disability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  "Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16 (a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may be assigned where the schedular rating is less than total and when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Analysis

The Veteran contends that she is unable to work due to her service-connected disabilities.  At her March 2014 Board videoconference hearing, the Veteran testified that she had a very difficult time with flashbacks and felt that she could not deal with stuff.  See March 2014 Hearing Transcript. 

The Veteran is in receipt of the following for her service-connected disabilities: PTSD at 70 percent from August 16, 2006; residuals, status post right partial lateral meniscectomy, and degenerative joint disease at 10 percent from November 30, 1989, at 20 percent from January 21, 1997, at 100 percent from August 20, 1997, and at 20 percent from November 1, 1997; left knee osteoarthritis associated with residuals, status post right partial lateral meniscectomy, and degenerative joint disease at 10 percent from October 15, 2009; lateral instability of the right knee at 10 percent from March 2, 2010 to May 24, 2012; and neuroma or entrapment, infrapatellar branch of saphenous nerve associated with residuals, status post right partial lateral meniscectomy, and degenerative joint disease rated as noncompensable from February 10, 1998.  Thus, the scheduler criteria are met.  See 38 C.F.R. § 4.16 (a)(2)-(3) (schedular criteria for a TDIU).  

In her February 2015 Application for Increased Compensation Based on Individual Unemployability, the Veteran indicated that she became too disabled to work because of her service-connected disabilities in 2003 which was the last time she worked full-time.  The Board notes that the Veteran reported that she earned an Associate's degree in Behavioral Health from her local community college in 2014.  See February 2016 VA PTSD Examination Report.  She reported that she graduated in 2014, but did not complete six remaining credits that were left outstanding because of her struggles with bipolar disorder and PTSD.  Id.  The Veteran reported that she was not currently working and last worked in June 2015 in customer service for a period of two and a half months until she left the job due to stress.  She reported a lengthy period of unemployment prior to that job.  Id.  Following her discharge from service, she reported a history of working 20 or more jobs for brief periods of time (months).  Id.  She indicated that she had not held any job for longer than a year and left her jobs due to conflicts with supervisors and issues with male authority figures.  She described leaving one job because the supervisor reminded her of the perpetrator from the military sexual trauma (MST) she experienced.  She also reported occasions when she left jobs due to manic episodes.  See February 2016 VA PTSD Examination Report. 

The Veteran was afforded a December 2008 mental examination.  The examination report indicated that according to both the Veteran's reports and medical records, she had been hospitalized approximately 17 times for psychiatric reasons including PTSD and bipolar disorder.  The examiner explained that according to her mental health records back in August 2006 the Veteran was hospitalized due to worsening of her PTSD symptoms, increased anxiety, and homicidal ideation.  In July 2006 the Veteran reported that her mental health was destabilized because of her polysubstance abuse.  In February 2005 the Veteran was hospitalized for alcohol and cocaine detoxification.  In March 2007 the Veteran was hospitalized again for a diagnosis of PTSD and polysubstance abuse.

A July 2009 VA Social Work Addendum noted that the Veteran had a suicide attempt in January 2009 when she overdosed.  A separate July 2009 VA Social Work note indicated that the Veteran did not feel stable enough to pursue employment due to her mental health issues. 

In a November 2009 correspondence, the Veteran's treating VA mental health care doctor indicated that she suffered from depression and knee pain.  Additionally, the VA doctor indicated that the Veteran's knee condition limited her ability which worsened her mood.

The Veteran was afforded a February 2013 VA mental examination.  The examiner indicated that the Veteran appeared to be having a lot of mood fluctuations on a fairly regular basis with both episodes of anxiety and feelings of depression.  The examiner indicated that the Veteran had limited coping skills.  Additional symptoms included chronic sleep impairment; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships; impaired impulse control, such as unprovoked irritability with periods of violence; and persistent delusions or hallucination when manic.  Moreover, the examiner noted that the Veteran had a long history of employment problems and that she had problems interpersonally as well as due to mood symptoms. 

The Veteran was afforded a February 2016 VA PTSD examination and the examination report indicated that the Veteran's PTSD was characterized by intrusive memories, nightmares, flashbacks, psychological distress, and physiological reactivity on exposure to trauma cues.  Additionally, the Veteran's symptoms included efforts to avoid cues associated with previous trauma; diminished participation in activities; estrangement from others; persistent negative beliefs; persistent negative emotional state, including anger, shame, and depressed mood; diminished ability to experience positive emotions; impaired sleep; irritability; impaired concentration; hypervigilance; exaggerated startle response; history of reckless/destructive behavior (substance abuse); and auditory hallucination associated with traumas.  She also experienced anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairments; disturbances of mood and motivation; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; impaired impulse control, such as unprovoked irritability with periods of violence; and persistent delusions or hallucinations.  The examiner indicated that the Veteran's symptoms were severe and significantly impacted her social and occupational functioning. 

February 2016 VA treatment notes indicated that the Veteran was in the hospital for an anxiety attack and was still feeling anxious.

In light of the above, the Board finds that, with resolution of reasonable doubt in her favor, the evidence demonstrates that the Veteran is entitled to a TDIU.  Therefore, a TDIU is granted.


ORDER

Entitlement to a TDIU is granted, subject to the law and regulations governing the award of monetary benefits.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


